Citation Nr: 1107496	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  00-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.  

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from February 1960 to February 
1964.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the RO which 
denied, in part, service connection for the disabilities at issue 
on appeal.  The Board remanded the issues for additional 
development in November 2003, March 2007 and July 2009.  In May 
2010, a hearing was held at the RO before the undersigned member 
of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  A hiatal hernia or right shoulder disability was not present 
in service or until many years thereafter, and there is no 
competent medical evidence that any current claimed disability is 
related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a hiatal hernia due to disease or 
injury which was incurred in or aggravated by service nor may any 
current ulcers be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran does not have a right shoulder disability due to 
disease or injury which was incurred in or aggravated by service 
nor may any current arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the 
enactment of VCAA, and he was not provided with appropriate 
notice concerning VA's duty to assist in the development of his 
claim prior to adjudication of the issues.  However, this is not 
prejudicial to the Veteran, as he was subsequently provided 
adequate notice, the claims were readjudicated, and supplemental 
statements of the case (SSOC) were promulgated, most recently in 
April 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, 
based on the communications from the Veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in this 
case and, it is reasonable to expect that he understands what is 
needed to prevail.  

The Veteran's service treatment records and all VA and private 
medical records have been obtained and associated with the claims 
file.  Further, several attempts were made to obtain any 
additional treatment records from Balboa Navy hospital for 
alleged treatment sometime after service in the late 1960's or 
70's.  A response from that facility in April 2008, was to the 
effect that there were no clinical or outpatient treatment 
records pertaining to the Veteran.  Additionally, the Veteran was 
examined by VA during the pendency of the appeal to determine the 
nature and etiology of his hiatal hernia and right shoulder 
disability.  He also testified at a hearing at the RO before the 
undersigned in May 2010.  

Moreover, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Under the circumstances of this case, the Board finds that the 
Veteran is not prejudiced by moving forward with a decision on 
the merits of his claims, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 
C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 
Vet. App. 473 (2006).  

Service Connection - In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted for ulcers or arthritis if 
manifested to a compensable degree within one year of separation 
from service provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Evidence which 
may be considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of existence 
or inception of disease.  38 C.F.R. § 3.309(d) (2010).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The service treatment records showed that the Veteran was seen 
for epigastric pain and dizziness on one occasion in May 1962.  
The Veteran complained of nausea and reported vomiting blood 
after drinking large quantities of rum the night before.  Other 
than some mild epigastric soreness from the heaves, there were no 
objective findings on examination.  The impression was 
gastroenteritis secondary to alcohol intake, and the Veteran was 
given antacid medication.  The Veteran was seen for nausea 
without pain or vomiting on two occasions in June 1962, and was 
given additional antacid medications.  The service treatment 
records showed no further complaints, treatment, abnormalities, 
or diagnosis referable to any stomach or gastrointestinal 
problems during service.  The Veteran made no mention of any 
stomach problems at the time of his separation examination in 
February 1964, and no pertinent abnormalities were noted on 
examination.  

The Veteran service treatment records were completely silent for 
any complaints, treatment, abnormalities, or diagnosis referable 
to any right shoulder problems in service, and no pertinent 
abnormalities were noted on his separation examination in 
February 1964.  

The Veteran made no mention of any stomach or right shoulder 
problems on his original application for VA compensation benefits 
received in October 1968, or on subsequent claims in March 1970, 
May 1971, January 1973, or January 1975.  

The evidence of record showed that the Veteran underwent excision 
of multiple lymphomas at a private hospital in October 1968, had 
left knee surgery at Balboa Naval Hospital in January 1970, and 
was treated by VA for multiple lymphomas in January 1973.  In 
each instance, the Veteran made no mention of any right shoulder 
or stomach problems and no pertinent abnormalities were noted.  

When examined by VA in March 1974, the Veteran was reported to 
have a well healed right inguinal herniorrhaphy scar.  The 
Veteran made no mention of any right shoulder problems nor did he 
provide any information concerning the herniorrhaphy scar.  VA 
hospital notes for a hemorrhoidectomy in December 1978, showed no 
evidence of hernias.  

VA x-ray studies of the Veteran's right shoulder in June 1990 
were within normal limits and showed no evidence of any 
degenerative changes.  

When seen by VA in February 1993, the Veteran complained of 
abdominal cramping and vomiting blood, and reported a history of 
similar symptoms five to seven times.  The treatment note 
indicated that the Veteran was intoxicated and mildly 
belligerent, but that there was no evidence of hematemesis on 
examination.  The impression was alcohol intoxication and 
vomiting.  

The first reported history of any right shoulder problem was with 
the filing of this claim in March 1999.  When examined by VA in 
September 1999, the Veteran reported that he injured his right 
shoulder playing football in service.  He also reported that he 
had an injection in the right shoulder about 20 years earlier, 
and had no further treatment since that time.  X-ray studies 
revealed a hypertrophic acromioclavicular joint with arthritic 
changes and marginal osteophytes off the glenohumeral joint.  

On VA digestive examination in September 1999, the Veteran 
reported that he had surgery for right inguinal hernia in 1971.  
He also reported a history of treatment for frequent indigestion 
by a private healthcare provider and said that he recently had a 
esophagogastroduodenoscopy (EGD) for suspected upper GI bleeding.  

Private medical records, received in November 1999, showed that 
the Veteran was treated for gastrointestinal complaints beginning 
in November 1998.  A preoperative evaluation report in December 
1998, showed a four to five year history of progressive reflux 
symptoms manifested by heartburn, acid indigestion, and severe 
nocturnal symptoms.  The impression was large hiatal hernia with 
severe gastroesophageal reflux disease (GERD).  

VA medical records showed that the Veteran underwent laparoscopic 
Nissen procedure for repair of hiatal hernia without complication 
in May 2007.  

When examined by VA in March 2009, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints, medical history, and clinical and 
diagnostic findings.  The examiner noted that while the Veteran 
was seen for stomach complaints three times during service, there 
were no objective findings of a hiatal hernia or chronic stomach 
disorder, or any pertinent abnormalities at the time of discharge 
from service.  He also noted that there was no evidence of a 
hernia when the Veteran underwent hemorrhoidectomy at a VA 
facility in December 1978, or any evidence of a chronic stomach 
disorder until 1998.  The examiner opined that it was less likely 
than not that the Veteran's current hiatal hernia was related to 
service.  The examiner noted that the Veteran's hiatal hernia was 
first diagnosed in 1998, and that his GI symptoms in service were 
easily explained by other causes.  

On VA joint examination in March 2009, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The examiner noted 
that there were no complaints, injury or treatment for any right 
shoulder problems in service or until many years thereafter, and 
that the Veteran reported increased symptoms for only the past 
five to seven years.  X-ray studies revealed spurring and 
sclerosis of the glenoid rim, a small spur of the humeral head 
inferiorly and mild sclerosis of the greater tuberosity, with 
minimal changes since VA x-ray studies in 1999.  The examiner 
opined, in essence, that the Veteran's current right shoulder 
disability was not related to service or to any specific injury 
or trauma, and was consistent with age related degenerative 
changes.  

At a hearing before the undersigned at the RO in May 2010, the 
Veteran testified that he was hit in his ribs while lifting 
weights in service and was hospitalized for a week with internal 
bleeding after vomiting blood.  (T p. 10-11).  The Veteran 
testified that he was also treated for stomach problems in 
service while in Okinawa, and by VA (at Balboa) after service 
sometime in the 1960's and again in the early 1970's.  

Analysis

The Veteran contends that he was treated for stomach problems, 
including abdominal pain and vomiting in service and believes 
that his symptoms were early manifestations of the later 
diagnosed hiatal hernia.  The Veteran also believes that his 
current right shoulder problems and arthritis were due to the 
physical demands of military service, including playing football 
in service.  

While the Veteran is competent to provide evidence concerning his 
observations and experiences, any such assertions must be weighed 
against other contradictory statements or objective of record.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom 
Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see also 
Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  

In this case, while the service records showed that the Veteran 
was treated for acute abdominal pain and vomiting blood on one 
occasion in May 1962, they do not reflect a chronic stomach 
disorder.  That is, the service records do not show any 
complaints, abnormalities or diagnosis for chronic stomach 
problems or hiatal hernia during service or until many years 
thereafter.  The Veteran's stomach problems in May 1962 were 
attributed to his heavy consumption of liquor the night before.  
While he was seen for nausea a few weeks later in June 1962, he 
specifically denied any vomiting or abdominal pain, and no 
pertinent abnormalities were noted.  The Veteran was given 
antacids on both occasions and did not seek any further treatment 
during his more than 19 months of remaining service.  

Regarding the Veteran's testimony that he was hospitalized for a 
week in service for internal bleeding, the Board notes that the 
service treatment do not reflect any such treatment.  The service 
records showed that the Veteran was treated at a base dispensary 
and transferred to the Navy hospital in San Diego in January 
1961.  However the records showed that it was for elective 
surgery for a ganglion cyst on his left wrist.  The service 
records also showed that the Veteran was seen for severe left rib 
pain in October 1963.  At that time, the Veteran made no mention 
of any specific injury, there was no reported vomiting or 
internal bleeding, and x-ray studies showed no evidence of a rib 
or sternal injury.  

As noted above, VA made several attempts to obtain all medical 
records from Balboa Navy hospital for any treatment during 
service or after service when the Veteran reportedly worked at 
the Naval Air Station in the 1960's and early 1970's.  However, a 
response from that facility in April 2008, was to the effect that 
there were no clinical (inpatient) or outpatient treatment 
records pertaining to the Veteran.  Further, the Board notes that 
the Veteran's service treatment records appear to be complete and 
show treatment for various maladies nearly every month of service 
from January 1961 to February 1964.  While there are no service 
treatment records for the Veteran's first few months of service 
in 1960, the Veteran testified that he was first treated for 
internal bleeding around 1962.  As the Veteran has not identified 
any other source or provided any additional evidence, the Board 
is satisfied that all attempts to assist him have been exhausted 
and that no further development is warranted.  

Moreover, the Veteran was examined by VA in March 2009 for the 
express purpose of obtaining an opinion as to the etiology of his 
current stomach problems.  The examiner reviewed the claims file 
and opined that it was less likely than not that the Veteran's 
hiatal hernia was related to service.  The Board finds the VA 
opinion persuasive, as it was based on a longitudinal review of 
all the evidence of record, included a detailed analysis of the 
Veteran's medical history and provided a rational explanation for 
concluding that his hiatal hernia was not related to service.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the 
Veteran has not presented any competent evidence to dispute that 
opinion.  

Concerning the right shoulder disability, the service treatment 
records did not show any complaints, treatment, abnormalities or 
diagnosis for any right shoulder problems during service, at the 
time of service separation, or until some 35 years after 
discharge from service.  Additionally, after review of the 
evidence of record and examination of the Veteran, a VA examiner 
opined, in essence, that the Veteran's current right shoulder 
problems were consistent with age related degenerative arthritis 
and not related to any event in service.  Again, the Veteran has 
not presented any competent evidence to dispute that opinion.  
Thus, the most probative evidence of record consists of the March 
2009 VA opinion.  

While the Veteran believes that his current right shoulder 
disability is due to playing football and the physical demands of 
military service, he has not presented any competent evidence to 
support his assertions or to dispute the VA opinion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board does not consider 
any contention by the Veteran of ongoing shoulder or stomach 
complaints since service to be credible, as they are contradicted 
by the service treatment records, his failure to mention them in 
any application for VA benefits prior to 1990, and their absence 
from the medical evidence for many years after service.  

Inasmuch as there was no objective evidence of a chronic stomach 
disorder, a hiatal hernia, or any evidence of injury, disease or 
disability referable to any right shoulder problems in service, 
no evidence or arthritis or ulcers within one year of discharge 
from service or until many years after service, and no competent 
evidence that any current hiatal hernia or right shoulder 
disability is related to service, the Board finds no basis for a 
favorable disposition of the Veteran's claim.  Accordingly, the 
appeal is denied.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claims.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Service connection for hiatal hernia is denied.  

Service connection for a right shoulder disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


